            Case 1:20-cv-10760-MKV Document 10 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 JENISA ANGELES, on behalf of herself and all
 others similarly situated,
                                                                              Civil Action No:
                                                                              1:20-cv-10760
                                                  Plaintiff,




   -v.-
   BOKER USA, INC.




                                              Defendants.
------------------------------------------------------------------------x


                                       NOTICE OF SETTLEMENT

          Please take notice that parties have settled the above-referenced case. This settlement is

contingent upon the execution of a written settlement agreement. The case will be dismissed by

Plaintiff upon completion of specified conditions, in no more than 60 days from the date of this

notice. Please vacate all currently scheduled dates in this matter.



DATED, this 8th day of February 2021

                                                               /s/Mark Rozenberg
                                                               Mark Rozenberg, Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               Ph: 201-282-6500
                                                               mrozenberg@steinsakslegal.com



                                                         1
              Case 1:20-cv-10760-MKV Document 10 Filed 02/08/21 Page 2 of 2




                                            CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed on
February 8,     2021    with     the     Clerk     of   Court    using   CM/ECF.   I   also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the Service List
below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
other   authorized      manner         for those    counsel     or parties who are not authorized to receive
electronically Notices of Electronic Filing.



                                                              /s/ Mark Rozenberg
                                                              Mark Rozenberg, Esq.
